           Case 3:19-cv-05106-RBL Document 82 Filed 03/27/20 Page 1 of 9




 1

 2

 3

 4

 5

 6                                                 The Honorable Ronald B. Leighton
 7                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 8                                AT TACOMA
 9   DANIEL MITCHELL, et al.,                 NO. 3:19-cv-5106
10                    Plaintiffs,
                                              REPLY IN SUPPORT OF
11         v.                                 DEFENDANT
                                              TERESA BERNTSEN’S MOTION
12   CHARLES ATKINS, et al.,                  TO EXCLUDE EXPERT
                                              TESTIMONY OF SHERIFF
13                    Defendants,             OZZIE KNEZOVICH
14         and                                NOTED FOR MARCH 27, 2020
                                              WITHOUT ORAL ARGUMENT
15   SAFE SCHOOLS SAFE COMMUNITIES,
16                    Intervenor-Defendant.
17

18

19

20

21

22

23

24

25

26
      REPLY IN SUPPORT OF DEFENDANT                       ATTORNEY GENERAL OF WASHINGTON
                                                               800 Fifth Avenue, Suite 2000
      TERESA BERNTSEN’S MOTION TO                                Seattle, WA 98104-3188
      EXCLUDE EXPERT TESTIMONY OF                                     (206) 464-7744
      SHERIFF OZZIE KNEZOVICH
      NO. 3:19-cv-5106
              Case 3:19-cv-05106-RBL Document 82 Filed 03/27/20 Page 2 of 9




 1                                               TABLE OF CONTENTS
 2   I.      INTRODUCTION ........................................................................................................ 1
 3   II.     ARGUMENT IN REPLY ............................................................................................. 1
 4           A. Plaintiffs’ Untimely Disclosure Requires Exclusion of the Sheriff’s Testimony ..... 1
 5                 1.    The Sheriff’s emails with Plaintiffs’ counsel should have been either
                         produced or entered on a privilege log ............................................................ 2
 6
                   2.    The Sheriff has not been properly designated as a rebuttal expert.................... 2
 7
             B. The Sheriff’s Testimony Is Unreliable ................................................................... 4
 8
                   1.    The Court’s gatekeeping obligation applies .................................................... 4
 9
                   2.    The Sheriff’s proposed testimony far exceeds the scope of a fact witness........ 5
10
     III.    CONCLUSION............................................................................................................. 6
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          REPLY IN SUPPORT OF DEFENDANT                                i                     ATTORNEY GENERAL OF WASHINGTON
                                                                                                  800 Fifth Avenue, Suite 2000
          TERESA BERNTSEN’S MOTION TO                                                               Seattle, WA 98104-3188
          EXCLUDE EXPERT TESTIMONY OF                                                                    (206) 464-7744
          SHERIFF OZZIE KNEZOVICH
          NO. 3:19-cv-5106
              Case 3:19-cv-05106-RBL Document 82 Filed 03/27/20 Page 3 of 9




 1                                                   I.     INTRODUCTION
 2            Plaintiffs’ Opposition, Dkt. 80, which now describes Sheriff Ozzie Knezovich (the

 3   “Sheriff”) as a rebuttal expert, underscores how Plaintiffs’ non-disclosure of facts, data, and

 4   other information concerning his proposed testimony continues to unfairly surprise Defendant

 5   Teresa Berntsen, Director of the Department of Licensing (the “Director”). And despite

 6   Plaintiffs’ efforts to raze the “gate” of Federal Rule of Evidence 702, the Sheriff’s testimony

 7   remains too unreliable to consider at any stage of this litigation. It should be excluded.

 8                                             II.        ARGUMENT IN REPLY
 9   A.       Plaintiffs’ Untimely Disclosure Requires Exclusion of the Sheriff’s Testimony
10            Two simple facts are sufficient grounds on which to grant this motion. First, it is

11   undisputed that Plaintiffs did not timely disclose hundreds of pages of material that the Sheriff

12   admits having considered in preparing his Report. See Dkt. 80 at 4, 6–7; see, e.g., Dkt. 78

13   (Jones Decl.), Ex. B (Knezovich Dep. 52:13–16) (“Q. And those are . . . the documents you

14   considered in preparation of your report? A. Yes.”). Plaintiffs were required to identify those

15   documents by the expert disclosure deadline. Fed. R. Civ. P. 26(a)(2)(B)(ii). Instead, they

16   handed them to Defendants’ counsel at the Sheriff’s deposition. That disclosure was untimely.

17            Second, Plaintiffs’ noncompliance was also unjustified and prejudiced the Director.

18   Plaintiffs do not even attempt to argue that their untimely disclosure was either “substantially

19   justified” or “harmless.” Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 826

20   (9th Cir. 2011). Nor could they. Plaintiffs’ nondisclosure was egregious, depriving Defendants

21   of virtually all the facts or data underlying the Sheriff’s Report until the day of his deposition. 1

22   Thus, if the Court agrees that Plaintiffs did not comply with Rule 26(a), it should exclude the

23   Sheriff’s Report and testimony. See Fed. R. Civ. P. 37(c)(1).

24

25
              1
                To the extent Plaintiffs’ position is that their nondisclosure was harmless because the documents the
     Sheriff had considered were “publicly available,” Dkt. 80 at 4, it is not well-taken. See, e.g., Whitford v. Mt. Baker
     Ski Area, Inc., No. C11-00112RSM, 2012 WL 895383, at *5 (W.D. Wash. Mar. 15, 2012) (excluding expert
26   testimony because all material considered by expert must be disclosed, “[e]ven though a document may be public”).
       REPLY IN SUPPORT OF DEFENDANT                              1                  ATTORNEY GENERAL OF WASHINGTON
                                                                                          800 Fifth Avenue, Suite 2000
       TERESA BERNTSEN’S MOTION TO                                                          Seattle, WA 98104-3188
       EXCLUDE EXPERT TESTIMONY OF                                                               (206) 464-7744
       SHERIFF OZZIE KNEZOVICH
       NO. 3:19-cv-5106
             Case 3:19-cv-05106-RBL Document 82 Filed 03/27/20 Page 4 of 9




 1          1.      The Sheriff’s emails with Plaintiffs’ counsel should have been either
                    produced or entered on a privilege log
 2
            Plaintiffs seem to suggest that, because the Sheriff emailed Plaintiffs’ counsel some or
 3
     all of the “facts or data” he considered in preparing his Report, that information became
 4
     shielded from discovery. See Dkt. 80 at 7–8. This is a fundamental misunderstanding of the
 5
     work product doctrine, which does not protect underlying facts or data that do not reveal an
 6
     attorney’s mental impressions. See, e.g., Cal. Sportfishing Prot. All. v. Chico Scrap Metal, Inc.,
 7
     299 F.R.D. 638, 644 (E.D. Cal. 2014). Were Plaintiffs’ theory correct, a party could shield all
 8
     information considered simply by asking an expert to email counsel the materials.
 9
            The point is not that the Sheriff’s emails necessarily needed to be disclosed in their
10
     entirety. It is that they put Plaintiffs’ counsel on notice that they had not complied with Rule
11
     26(a)(2)(B)(ii). See Dkt. 80 at 8 (quoting the Sheriff as saying “it’s my job to send [counsel]
12
     the material” he consulted). Even if parts of those emails would be protected from disclosure,
13
     the e-mails were required to be included on a privilege log so that Defendants could evaluate
14
     Plaintiffs’ privilege claim. Fed. R. Civ. P. 26(b)(5)(A); see PacifiCorp v. Nw. Pipeline GP, No.
15
     3:10-CV-00099-PK, 2013 WL 12433263, at *4 (D. Or. Feb. 8, 2013). Defendants specifically
16
     requested such communications in written discovery. Jones Decl., Ex. I; Selby Decl. ¶ 3.
17
            And, of course, even if the Sheriff had not sent to counsel some or all of the materials
18
     he considered in preparing his Report, Plaintiffs had an obligation to ensure that such materials
19
     were disclosed for the Sheriff’s testimony to be admissible. The disclosure to counsel goes to
20
     the issue of justification, for which there is none.
21
            2.      The Sheriff has not been properly designated as a rebuttal expert
22
            Plaintiffs muddy the waters by arguing that the Sheriff, after being disclosed as an
23
     expert in Plaintiffs’ case-in-chief, is in fact either a rebuttal expert, a percipient witness, or
24
     both. See Dkt. 80 at 7, 10. He is not a rebuttal expert, and the Court should preclude Plaintiffs
25
     from offering his testimony as such.
26
       REPLY IN SUPPORT OF DEFENDANT                        2            ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue, Suite 2000
       TERESA BERNTSEN’S MOTION TO                                              Seattle, WA 98104-3188
       EXCLUDE EXPERT TESTIMONY OF                                                   (206) 464-7744
       SHERIFF OZZIE KNEZOVICH
       NO. 3:19-cv-5106
              Case 3:19-cv-05106-RBL Document 82 Filed 03/27/20 Page 5 of 9




 1           Federal Rule of Civil Procedure 26(a)(2)(D)(ii) states that expert rebuttal testimony “is
 2   intended solely to contradict or rebut [expert] evidence on the same subject matter identified
 3   by another party.” The case law is clear that a party may not use a rebuttal expert to introduce
 4   evidence relevant to its case in chief. See, e.g., Holen v. Jozic, No. C17-1147JLR, 2018 WL
 5   5761775, at *2 (W.D. Wash. Nov. 2, 2018); Theoharis v. Rongen, No. C13-1345RAJ, 2014
 6   WL 3563386, at *4 (W.D. Wash. July 18, 2014).2 Plaintiffs’ position that the Sheriff’s
 7   testimony can be “offered as rebuttal to the expert testimony offered by the Defendants” makes
 8   little sense. Dkt. 80 at 3. Plaintiffs did not notice the Sheriff as a rebuttal expert under Rule
 9   26(a)(2)(D)(ii), which states that notice must be given “within 30 days of the other party’s
10   disclosure” of expert testimony. Instead the Sheriff’s Report was provided on December 18,
11   2019, Jones Decl., Ex. A, at 10, the same day that Defendant Berntsen disclosed her experts,
12   Selby Decl. ¶ 2. (The other Defendants did not disclose experts.) Id. He could not have been
13   rebutting Defendants’ evidence because, at that time, he did not have access to such evidence.
14           Perhaps Plaintiffs mean to suggest that the Sheriff was anticipating the testimony of
15   Defendants’ experts. Courts have recognized that anticipated rebuttal may sometimes be
16   appropriate, but only where the party offering the evidence does not bear the burden of proof.
17   See, e.g., Theoharis, 2014 WL 3563386, at *4; TCL Commc’ns Tech. Holdings Ltd. v.
18   Telefonaktenbologet LM Ericsson, No. CV 15-02370 JVS, 2016 WL 7042085, at *4 (C.D. Cal.
19   Aug. 17, 2016). Here, it is clear that the Sheriff’s conclusions are intended to reinforce
20   essentially statistical arguments that Plaintiffs believe are relevant to an analysis under the
21   Supreme Court’s framework in Heller, see Dkt. 80 at 4–5. And given “the presumption of
22   constitutionality to which every duly enacted state and federal law is entitled,” Town of
23   Lockport v. Citizens for Cmty. Action at Local Level, Inc., 430 U.S. 259, 272 (1977), the
24   Plaintiffs who brought this case bear the burden with respect to the topics addressed by the
25           2
              In addition, a party may not use a rebuttal expert to attack legal arguments made by opposing counsel.
     Moussouris v. Microsoft Corp., No. C15-1483JLR, 2018 WL 3328418, at *11 (W.D. Wash. June 25, 2018), aff’d,
26   No. 18-35791, --- F. App’x ---, 2019 WL 7176331 (9th Cir. Dec. 24, 2019).
       REPLY IN SUPPORT OF DEFENDANT                          3                  ATTORNEY GENERAL OF WASHINGTON
                                                                                      800 Fifth Avenue, Suite 2000
       TERESA BERNTSEN’S MOTION TO                                                      Seattle, WA 98104-3188
       EXCLUDE EXPERT TESTIMONY OF                                                           (206) 464-7744
       SHERIFF OZZIE KNEZOVICH
       NO. 3:19-cv-5106
              Case 3:19-cv-05106-RBL Document 82 Filed 03/27/20 Page 6 of 9




 1   Sheriff. Thus, the Sheriff’s testimony in fact pertains to Plaintiffs’ case-in-chief. Finally, even
 2   if the Report could be used to rebut Defendants’ forthcoming summary judgment motion,
 3   Plaintiffs would still need to identify how that portion specifically “rebuts or contradicts”
 4   expert evidence actually relied upon by Defendants. See Theoharis, 2014 WL 3563386, at *4.
 5           The Sheriff’s testimony was not intended to be, and is not, a proper rebuttal to
 6   Defendant Berntsen’s experts.
 7   B.      The Sheriff’s Testimony Is Unreliable
 8           1.       The Court’s gatekeeping obligation applies
 9           The Supreme Court has held that the “basic gatekeeping obligation . . . applies to all
10   expert testimony.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999). While the
11   specific Daubert factors are not always required, see Speicher v. Union Pac. R.R., No. C07-
12   05524 RBL, 2009 WL 250026, at *3 (W.D. Wash. Feb. 2, 2009), they may often “help to
13   evaluate the reliability even of experience-based testimony” such as (purportedly) the
14   Sheriff’s, Kumho Tire Co., 526 U.S. at 151. In fact, given the social scientific nature of the
15   Sheriff’s testimony, see Def. Mot., Dkt. 77 at 9–10, some of the Daubert factors aptly reveal
16   the unreliability of his opinions. For example, Plaintiffs cite the Sheriff’s deposition testimony
17   for the proposition that “there is no defined expertise or scientific method for estimating the
18   likelihood that a crime control method or policy will result in a reduction of a particular type
19   of crime.” Dkt. 80 at 4 (citing Albrecht Decl., Ex. A (Knezovich Dep. 52:22-53:6)). But the
20   cited testimony does not support this proposition at all, and only serves to demonstrate that the
21   Sheriff has no idea whether the subjects he opines on are susceptible to, for example,
22   hypothesis testing. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 593 (1993). At a
23   minimum, under Daubert and Rule 702, the Court must still ensure that the testimony is
24   sufficiently reliable, even in the context of a bench trial. 3 See, e.g., United States v. Flores, 901
25           3
                Plaintiffs imply that the Defendant’s Motion is a premature and “inappropriate” motion in limine. Dkt.
     80 at 7. But the Sheriff was designated as an expert, and Defendant Berntsen was required to file any challenge to
26   his testimony by the deadline for dispositive motions, which was March 10, 2020. See LCR 16(b)(4).
       REPLY IN SUPPORT OF DEFENDANT                            4                  ATTORNEY GENERAL OF WASHINGTON
                                                                                        800 Fifth Avenue, Suite 2000
       TERESA BERNTSEN’S MOTION TO                                                        Seattle, WA 98104-3188
       EXCLUDE EXPERT TESTIMONY OF                                                             (206) 464-7744
       SHERIFF OZZIE KNEZOVICH
       NO. 3:19-cv-5106
              Case 3:19-cv-05106-RBL Document 82 Filed 03/27/20 Page 7 of 9




 1   F.3d 1150, 1165 (9th Cir. 2018). 4 Finally, Plaintiffs’ implication that the Court need not
 2   perform a Rule 702 analysis because Defendants’ experts are misleading, where Plaintiffs
 3   failed to actually file a motion with regard to any of Defendants’ experts, is wrong on its face.
 4   See Dkt. 80 at 9.
 5            2.       The Sheriff’s proposed testimony far exceeds the scope of a fact witness
 6            With regard to Plaintiffs’ confusing claim that the Sheriff’s testimony could be based
 7   “simply on his own personal knowledge,” see Dkt. 80 at 5, rather than on a reliable expert
 8   methodology, the response is straightforward: if the Sheriff is only going to be testifying about
 9   facts about which he has direct personal knowledge, then most if not all of the proposed
10   testimony and conclusions in his Report are inadmissible.
11            The first two topics addressed by the Sheriff are plainly statistical, though Plaintiffs
12   now claim he is merely extrapolating his “personal knowledge” across the entire State. See,
13   e.g., Dkt. 80 at 10 (asserting that the Sheriff can offer conclusions as to “similarities and
14   differences in the ownership of firearms in other parts of Washington State” because he meets
15   with law enforcement officers from other parts of the State). 5 To the contrary, the Sheriff’s
16   conclusions are based in large part on attempted social scientific research. For example, his
17   Report cites a (single) statistic to draw a conclusion about the use of rifles statewide. Jones
18   Decl., Ex A, at 8. (It should go without saying that statistical facts the Sheriff read or heard
19   about are not thereby transmuted into “personal” knowledge.) To the extent he does rely on
20   personal experience, it is too limited and subjective to permit generalization. For example, in
21   his deposition, the Sheriff supports a conclusion in his Report regarding the prevalence of
22   ownership of multiple firearms by: (1) stating that “[m]ost of the people I know own several
23            4
                 To the extent Plaintiffs suggest the Court may simply assign “no weight” to the Sheriff’s Report and
24   testimony at the summary judgment stage, Defendant Berntsen agrees. See Dkt. 80 at 9. The Court need not issue a
     separate ruling on this question and could incorporate its gatekeeping analysis into any summary judgment ruling
25   it issues. But to the extent Plaintiffs argue that the Court may give even a “little” weight to the Sheriff’s expert
     testimony without assessing the reliability of the evidence, see id., Plaintiffs are wrong under Kumho.
               5
                 If Plaintiffs are suggesting that the Sheriff’s conversations with other law enforcement officers form an
26   important basis of his expertise, these conversations are yet additional “facts or data” that were not disclosed.
       REPLY IN SUPPORT OF DEFENDANT                              5                  ATTORNEY GENERAL OF WASHINGTON
                                                                                          800 Fifth Avenue, Suite 2000
       TERESA BERNTSEN’S MOTION TO                                                          Seattle, WA 98104-3188
       EXCLUDE EXPERT TESTIMONY OF                                                               (206) 464-7744
       SHERIFF OZZIE KNEZOVICH
       NO. 3:19-cv-5106
             Case 3:19-cv-05106-RBL Document 82 Filed 03/27/20 Page 8 of 9




 1   firearms,” (2) asserting—despite his lack of qualifications in analysis of published firearms
 2   data—that “[n]o one knows exactly how [the data] breaks down,” and (3) citing to what he
 3   “believe[d]” a government report, which he failed to timely disclose, said about only one sub-
 4   group (“youth in rural areas”). Selby Decl., Ex. A (Knezovich Dep. 84:16–85:15).
 5          As to the third topic, concerning the likely effects of the challenged law, his conclusion
 6   is plainly not based on percipient knowledge but rather on his subjective analysis or, as he put
 7   it, “use of logic” and “research.” See Jones Decl., Ex. B (Knezovich Dep. 53:5, 53:24). To take
 8   only one example, the Sheriff relies largely on the availability of background checks to support
 9   his broad conclusion. See Jones Decl., Ex. A, at 9–10. But he conceded under deposition that
10   background checks for Spokane County are contracted out to the City of Spokane, and that he
11   had only a “rudimentary” personal knowledge of how they were conducted. See Selby Decl.,
12   Ex. A (Knezovich Dep. 104:23–105:25). His testimony is not based on personal knowledge.
13          In sum, Plaintiffs cannot use the Sheriff’s subjective experiences and statistically
14   unreliable “methods” to arrive at sweeping conclusions of a social scientific nature. Because
15   his methods are unreliable, for reasons explained in Defendant Berntsen’s Motion, the Sheriff’s
16   Report and testimony should be excluded.
17                                       III.    CONCLUSION
18          The Director respectfully requests that the Court exclude Sheriff Knezovich as an
19   expert witness and prohibit Plaintiffs from relying on his Report or testimony.
20

21

22

23

24

25

26
       REPLY IN SUPPORT OF DEFENDANT                    6               ATTORNEY GENERAL OF WASHINGTON
                                                                             800 Fifth Avenue, Suite 2000
       TERESA BERNTSEN’S MOTION TO                                             Seattle, WA 98104-3188
       EXCLUDE EXPERT TESTIMONY OF                                                  (206) 464-7744
       SHERIFF OZZIE KNEZOVICH
       NO. 3:19-cv-5106
         Case 3:19-cv-05106-RBL Document 82 Filed 03/27/20 Page 9 of 9




 1       DATED this 27th day of March 2020.
 2                                   ROBERT W. FERGUSON
                                     Attorney General
 3

 4                                   NOAH G. PURCELL, WSBA No. 43492
                                     Solicitor General
 5
                                     s/ Brendan Selby
 6                                   JEFFREY T. EVEN, WSBA No. 20367
                                     Deputy Solicitor General
 7                                   jeffrey.even@atg.wa.gov

 8                                   ZACHARY PEKELIS JONES, WSBA No. 44557
                                     R. JULY SIMPSON, WSBA No. 45869
 9                                   BRENDAN SELBY, WSBA No. 55325
10                                   Assistant Attorneys General
                                     Complex Litigation Division
11                                   zach.jones@atg.wa.gov
                                     july.simpson@atg.wa.gov
12                                   brendan.selby@atg.wa.gov
13
                                     DIONNE PADILLA-HUDDLESTON, WSBA No. 38356
14                                   Assistant Attorney General
                                     Licensing and Administrative Law Division
15                                   dionnep@atg.wa.gov; lalseaef@atg.wa.gov

16                                   800 Fifth Avenue, Suite 2000
                                     Seattle, WA 98104-3188
17

18                                   Attorneys for Defendant Teresa Berntsen

19

20

21

22

23

24

25

26
     REPLY IN SUPPORT OF DEFENDANT              7              ATTORNEY GENERAL OF WASHINGTON
                                                                    800 Fifth Avenue, Suite 2000
     TERESA BERNTSEN’S MOTION TO                                      Seattle, WA 98104-3188
     EXCLUDE EXPERT TESTIMONY OF                                           (206) 464-7744
     SHERIFF OZZIE KNEZOVICH
     NO. 3:19-cv-5106
